     Case 1:20-cv-00709-DAD-SKO Document 22 Filed 08/10/20 Page 1 of 2


 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7
       KATIE OGDON, an individual, on behalf of         Case No. 1:20-cv-00709-DAD-SKO
 8     herself and all others similarly situated,
                                                        ORDER RE: THE PARTIES’
 9                       Plaintiff,                     STIPULATION
10            v.                                        (Doc. 21)
11
       GRAND CANYON UNIVERSITY, INC., an
12
       Arizona corporation, et al.,
13
                      Defendants.
14     _____________________________________/

15                                               ORDER
16
            On May 20, 2020, Plaintiff filed this case against Defendants Grand Canyon University, Inc.
17
     and Grand Canyon Education, Inc. (Doc. 1.) On July 14, 2020, Defendants Grand Canyon
18
     University, Inc. and Grand Canyon Education, Inc. filed a motion to dismiss and motion to strike.
19
     (Docs. 10, 11.) On August 4, 2020, Plaintiff filed a First Amended Complaint (“FAC”), naming
20

21 three additional Defendants: Brian Mueller, Dan Bachus, and Stan Meyer. (Doc. 18.)

22          On August 10, 2020, the parties filed a “Stipulation to Extend Time for Response to First
23 Amended Complaint,” (Doc. 21). The stipulation states that Defendants Mueller, Bachus, and

24
     Meyer have not been served, but counsel for Defendants Grand Canyon University, Inc. and Grand
25
     Canyon Education, Inc. “has agreed to accept service on behalf of the individually named
26
     defendants.” (Id. at 2.) The parties stipulate that all Defendants shall have until September 17,
27

28 2020, to respond to the FAC.
     Case 1:20-cv-00709-DAD-SKO Document 22 Filed 08/10/20 Page 2 of 2

              For good cause shown, the Court GRANTS the parties’ stipulation. Defendants shall
 1

 2 respond to the FAC by no later than September 17, 2020.

 3

 4 IT IS SO ORDERED.

 5

 6
     Dated:     August 10, 2020                              /s/   Sheila K. Oberto       .
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
